Citation Nr: 1418732	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-08 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran has the following compensable service-connected disabilities: degenerative joint disease of the left knee, status post left total arthroplasty, rated at 60 percent; residuals of total right knee replacement rated at 30 percent; residuals of painful left knee surgical scar rated at 10 percent; and tinnitus rated at 10 percent.  The combined service-connected disability rating is 90 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In this case, Veteran has the following compensable service-connected disabilities: degenerative joint disease of the left knee, status post left total arthroplasty, rated at 60 percent; residuals of total right knee replacement rated at 30 percent; residuals of painful left knee surgical scar rated at 10 percent; and tinnitus rated at 10 percent.  His total combined service-connected disability rating is 90 percent.  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal.  In his claim for TDIU benefits, the Veteran reported working for a propane company.  He stated that he became too disabled to work in 1998 due to symptoms of his service-connected knee disabilities.  He reported earning $12,000 during the 12 months prior to his last date of employment, and that this amount was the most he ever earned in one year.  He reported completing one year of high school study and no other education or training before becoming too disabled to work.  

Records from the Social Security Administration (SSA) reflect that the Veteran was awarded disability benefits because of an inability to work effective April 1994 due to diagnoses of osteoarthritis of the left knee and obesity.  An accompanying Residual Physical Functional Capacity Assessment noted that the Veteran had a primary diagnosis of osteoarthritis of the left knee.  An examiner found that he could occasionally lift and/or carry 20 pounds of weight and could frequently lift and/or carry 10 pounds.  He was found to be able to stand and/or walk for at least two hours during an eight-hour work day, and he could sit for about six hours in an eight-hour work day.  The Veteran was found to have occasional postural limitations in climbing, balancing, stooping, kneeling, crouching, and crawling.

In November 2008, the Veteran was afforded a VA joints examination.  The examiner noted that the Veteran was unemployed and he had bilateral knee replacement surgery.  However, the examiner opined that the Veteran's service-connected knee disabilities should not prevent him from obtaining and maintaining a light duty and sedentary occupation.  The examiner stated that the Veteran should avoid squatting, standing more than 30 minutes, and walking more than one-quarter of a mile at one time.  He further noted that the Veteran would benefit greatly with continued outpatient physical therapy to improve his knee range of motion.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge.  He stated that he last worked in 1998 as a service technician for a propane company.  He complained of decreased range of motion in his knees that have worsened to the point where he could no longer perform the day-to-day tasks required of his job.  Namely, the Veteran stated that his occupational activities involved climbing in and out of trucks, crawling under houses and trailers to work, converting new trucks to run on propane, repairing propane trucks and training other technicians.  Further, the Veteran reported having an eighth grade education and training that was exclusively related to his job as a propane service technician.  

Pursuant to the Board remand, the Veteran was afforded VA examinations in May 2012 as to the effect of his service-connected disabilities on his employability.  The examiner noted the Veteran's occupation as a propane gas service man and that he worked in such positions from 1965 until his retirement in approximately 2002.  The Veteran's education and training involved learning how work with propane, converting gas vehicles to propane, and instructing others how to do such tasks.  The examiner noted that the Veteran's mobility was limited by his knee replacements.  He could walk with a cane for short distances and cannot get down on the floor.  Further, hearing loss and tinnitus impairs his communication at times.  

In a separate opinion written that same month, a VA examiner concluded that it was less likely as not (less than a 50/50 probability) that the Veteran's service-connected disabilities, either singly or taken together, without regard to his non service-connected disabilities or his age, render him unable to secure and follow a substantially gainful occupation.  The VA examiner stated that the Veteran could work in "appropriate light duty and/or sedentary employment."  In support of this opinion, the examiner noted that the Veteran reported retiring more than 10 years ago from his job as a gas business technician.  He also reported that his job required him to repair appliances including furnaces and that he had to squat, kneel and crawl on his knees to perform his job.  He also stated that he found it increasingly difficult to work due to his knees, and after his total knee replacement surgery, the Veteran stated being unable to kneel for any reason.

In view of the totality of the evidence, the Board finds that the Veteran's service-connected disabilities render him unemployable.  The Veteran's educational and occupational history reflects that he is an elementary school graduate with at most one year of high school education and specialized training that was exclusively related to his occupation as a propane service technician.  The findings discussed above reflect that work related to this education and occupational history would not be feasible due to persistent symptoms of his service-connected disabilities.

Although two VA examiners opined that the Veteran's service-connected disabilities did not render him unemployable, it is for the Board to make this legal determination.  See Moore v. Nicholson, 21 Vet. App. 211, 218-19 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

As a lay person, the Veteran is competent to testify to observable symptoms such as knee pain and limited range of motion.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements that his service-connected disabilities impair his ability to perform his job to be credible.  The evidence reflects that the Veteran has no more than some minimal high school education, and his training is limited to his occupation as a propane service technician.  The evidence does not reflect that the Veteran has ever held any other type of job during his working career, and the VA examiners fail to explain how a person with the Veteran's limited education and training would be qualified to work in any sort of sedentary position.  

Notwithstanding the conclusions reached by the VA examiners, the evidence simply does not show that the Veteran has the education, training, or work experience that might qualify him for a sedentary position.  Further, the examiners fail to address evidence showing some limitations in the Veteran's ability to sit throughout an entire eight-hour work day.  The evidence reflects that the Veteran has multiple service-connected disabilities that significantly impair him physically and which would, in combination, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  

The above discussion reflects that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Entitlement to a TDIU is warranted.


ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


